   Case: 4:21-cv-00034-SNLJ Doc. #: 5 Filed: 01/28/21 Page: 1 of 2 PageID #: 24


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 RONALD CONYEA VINCENT,                              )
                                                     )
                          Movant,                    )
                                                     )
                     V.                              )                No. 4:21-CV-34-SNLJ
                                                     )
 UNITED STATES OF AMERICA,                           )
                                                     )
                          Respondent.                )

                                    MEMORANDUM AND ORDER

      This matter is before the Court upon movant' s motion for leave to proceed in forma pauperis

and motion for appointment of an attorney. Because there is no filing fee for a§ 2255 motion,

movant need not be granted in forma pauperis status in order to maintain this action. See Rule 3,

Advisory Committee Notes of the Rules Governing Section 2255 Proceedings. Thus, to the extent

that movant is seeking leave to initiate this action in forma pauperis, his request is moot.

       As to movant' s motion for appointment of an attorney, that motion will be denied. In civil

cases, a pro se litigant does not have a constitutional or statutory right to appointed counsel. Ward

v. Smith, 721 F.3d 940, 942 (8th Cir. 2013); see also Stevens v. Redwing, 146 F.3d 538, 546 (8th

Cir. 1998) (stating that "[a] prose litigant has no statutory or constitutional right to have counsel

appointed in a civil case"). Rather, a district court may appoint counsel in a civil case if the court

is "convinced that an indigent plaintiff has stated a non-frivolous claim ... and where the nature of

the litigation is such that plaintiff as well as the court will benefit from the assistance of counsel."

Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether to appoint

counsel for an indigent litigant, a court considers relevant factors such as the complexity of the

case, the ability of the pro se litigant to investigate the facts, the existence of conflicting testimony,

and the ability of the pro se litigant to present his claim. Phillips v. Jasper Cty. Jail, 437 F.3d

791, 794 (8th Cir. 2006).
   Case: 4:21-cv-00034-SNLJ Doc. #: 5 Filed: 01/28/21 Page: 2 of 2 PageID #: 25


       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Movant has demonstrated, at this point, that he can adequately present his

claims to the Court. Additionally, neither the factual nor the legal issues in this-case appear to be

complex.

       Accordingly,

       IT IS HEREBY ORDERED that movant's motion for leave to proceed in forma pauperis

is DENIED without prejudice as moot.         [ECF No. 2]

       IT IS FURTHER ORDERED that movant's motion for appointment of counsel is

DENIED.      [ECF No. 2]

       Dated this   2- '?~ day of January, 2021.




                                              STEPHEN N. LIMBAUGH, JR.
                                              SENIOR UNITED STATES DISTRICT JUDGE
